ACCEPTED
                                                                                         12-14-00288-CV
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                   12/31/2015 1:41:00 PM
                                                                                               Pam Estes
                                                                                                  CLERK



                      No. 12-14-00288-CV
                    _____________________________________


           In the Twelfth Court of Appeals
                   Tyler, Texas           12/31/2015
                    _____________________________________

                                J. MARK SWINNEA,
                                                                          Appellant,
                                         v.

                       ERI CONSULTING ENGINEERS, INC.
                          AND LARRY G. SNODGRASS,
                                                                          Appellees.
                    _____________________________________
                 On Appeal from the 114th Judicial District Court
                              Smith County, Texas


                        MOTION FOR LEAVE TO FILE
               A SUPPLEMENTAL POST-ARGUMENT LETTER BRIEF


TO THE HONORABLE COURT OF APPEALS:

      The Appellees, ERI Consulting Engineers, Inc., and Larry Snodgrass, move

the court under Rule 38.7 of the TEXAS RULES OF APPELLATE PROCEDURE for leave

to file a supplemental post-argument letter brief to supply authorities that were the

subject of the Court’s questions during oral argument.

      The grounds for the motion are:

      1.     During oral submission of this case, the Court asked a number of

questions about the existence of further authorities discussing whether disgorged
sums can be treated as punitive damages for purpose of the “proportionality”

element in a U.S. Constitution “due process” analysis, which was virtually the only

subject Swinnea argued.

      2.     Following the argument, the Court’s inquiries prompted Appellees to

research nationwide on the subject and also to research other Texas cases before

and after Burrow v. Arce and the Texas Supreme Court’s opinion in this case for

additional authority to answer the Court’s questions. Appellees have collected the

relevant product of that research in two charts attached to the post-argument

supplemental letter brief tendered with this motion.

      Appellees move the Court to grant leave to file the supplemental post-

argument letter brief in aid of the Court’s questions to counsel at oral argument.


                                           Respectfully submitted,

                                           LOCKE LORD LLP

                                     By:    /s/ Mike A. Hatchell
                                           Mike A. Hatchell
                                            State Bar No. 09219000
                                            mahatchell@lockelord.com
                                           600 Congress Avenue, Suite 2200
                                           Austin, Texas 78701
                                           512-305-4700 (Telephone)
                                           512-305-4800 (Facsimile)

                                           Deborah Race
                                            State Bar No. 16448700
                                            drace@icklaw.com
IRELAND, CARROLL & KELLEY, P.C.
6101 South Broadway, Suite 500
Tyler, Texas 75703
903-561-1600 Telephone
903-581-1071 Facsimile

COUNSEL FOR APPELLEES
                         CERTIFICATE OF CONFERENCE

      I hereby certify that Greg Smith, counsel for Appellant, indicated to Deborah

Race via phone conversation on December 30, 2015, that he opposes the motion.


                                          /s/ Mike A. Hatchell
                                                    Mike A. Hatchell




                             CERTIFICATE OF SERVICE

      I certify that on December 31, 2015, a true and correct copy of the foregoing

was e-served via EFileTx.gov upon the following counsel of record:

Gregory D. Smith                          Michael E. Gazette
Nolan Smith                               megazette@suddenlink.com
gsmith@rameyflock.com                     LAW OFFICE OF MICHAEL E. GAZETTE
nolans@rameyflock.com                     100 E. Ferguson, Suite 1000
RAMEY & FLOCK, P.C.                       Tyler, Texas 75702
100 E. Ferguson, Suite 500
Tyler, Texas 75702
                              Counsel for Appellant


                                                /s/ Mike Hatchell
                                                       Mike Hatchell